THE COURT.
Respondent moves that appellant’s opening brief be stricken under rule 18 of Rules on Appeal, in that said brief violates certain provisions of said rules, to wit: Rule 13, and rule 15(a).
Rule 13 provides:
“. . . The opening brief shall contain a statement of the case, . . . The statement shall be accurate and confined to matters in the record on appeal.”
It is true that appellant’s opening brief does contain much irrelevant and immaterial references to matters which were not before the trial court, as well as disrespectful references to judges other than the trial judge; and is devoid of a topical index, and in many instances no reference is made to the record.
However, in view of the points set forth in the brief upon which appellant relies for a reversal we are disposed to order the brief stricken from the files with leave to file a new brief, in accordance with the Rules on Appeal, within 30 days from and after the entry of this order (Rules on Appeal, rule 18, subd. 2).
It is so ordered.